Case 2:18-cv-09768-FMO-KS Document 102 Filed 08/28/19 Page 1 of 5 Page ID #:2236



       Mark Punzalan (CA Bar No. 247599)
     1 Email: mark@chanpunzalan.com
     2 CHAN PUNZALAN LLP
       2000 Alameda de las Pulgas, Suite 154
     3 San Mateo, CA 94403
       Telephone: 650.362.4150
     4 Fax: 650.362.4151
     5
       Counsel for Defendants
     6 JadooTV, Inc. and Sajid Sohail
     7                               UNITED STATES DISTRICT COURT
     8
                                    CENTRAL DISTRICT OF CALIFORNIA
     9
                                          WESTERN DIVISION
    10
         DISH NETWORK L.L.C.,                      Case No. 2:18-cv-09768-FMO-KS
    11
    12                Plaintiff,                   DEFENDANTS JADOOTV, INC.’S AND
              vs.                                  SAJID SOHAIL’S OPPOSED FIRST
    13                                             APPLICATION FOR AN EX PARTE
       JADOOTV, INC., SAJID SOHAIL,                ORDER TO CONTINUE HEARING
    14 HASEEB SHAH, EAST WEST AUDIO                DATE ON THEIR MOTION TO QUASH
       VIDEO, INC., and PUNIT BHATT,               SUBPOENAS; MEMORANDUM OF
    15
                                                   POINTS AND AUTHORITIES IN
    16                Defendants.                  SUPPORT THEREOF

    17                                             Judge: Honorable Magistrate Judge Karen L.
                                                   Stevenson, Courtroom 580, 5th Floor
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27

    28
           DEFENDANT JADOOTV, INC.’S AND SAJID SOHAIL’S APPLICATION FOR AN EX PARTE ORDER;
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                      Case No. 2:18-cv-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 102 Filed 08/28/19 Page 2 of 5 Page ID #:2237



                                 APPLICATION FOR AN EX PARTE ORDER
     1
     2         By this application, Defendant JadooTV (“JadooTV”) and Defendant Sajid Sohail
     3 (“Sohail”) (“Defendants”) applies for an ex parte order to continue the hearing date on their
     4 Motion to Quash Subpoenas (“Motion to Quash”), currently scheduled to be heard on Wednesday,
     5 September 4, 2019, to a later time available to the Court and the parties’ counsel and on the same
     6 date that DISH’s Motion for Attorney’s Fees will be heard by this Court. This application is
     7 OPPOSED by Plaintiff DISH Network, LLC (“DISH”).
     8         Defendants’ counsel gave notice, both orally and in writing, of the filing of this application
     9 for an ex parte order on August 27, 2019, as further described below.
    10
    11                  OPPOSING COUNSEL (DISH) CONTACT INFORMATION
    12 Stephen M. Ferguson (pro hac vice)
    13 stephen.ferguson@hnbllc.com
    14 HAGAN NOLL & BOYLE LLC
    15 820 Gessner, Suite 940
    16 Houston, Texas 77024
    17 Telephone: (713) 343-0478
    18 Facsimile: (713) 758-0146
    19
    20                       MEMORANDUM OF POINTS AND AUTHORITIES
    21         As required by Local Rule 7-19, Defendants state that an application for an ex parte order
    22 is necessary here because there is not enough time to file a noticed motion, given that Defendants
    23 were recently given notice of the conflicting hearing date between the Motion to Quash and the
    24 Motion to Lift Stay - only one week ago - and the hearing for the Motion to Quash is only one
    25 week away.
    26         On August 27, 2019, Defendants’ counsel had a meet and confer call with DISH’s counsel
    27 to discuss a stipulation to continue the hearing date on the Motion to Quash. Declaration of Mark

    28 Punzalan in Support of Application for Ex Parte Order to Continue Hearing Date (“Punzalan

                                                             1
             DEFENDANT JADOOTV, INC.’S AND SAJID SOHAIL’S APPLICATION FOR AN EX PARTE ORDER TO CONTINUE HEARING;
                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                              Case No. 2:18-cv-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 102 Filed 08/28/19 Page 3 of 5 Page ID #:2238



     1 Decl.”), ¶ 2. After DISH’s counsel would not agree to stipulate to this request, Defendants’
     2 counsel informed DISH’s counsel on the call that Defendants would be applying for an ex parte
     3 order this week to continue the hearing date on the Motion to Quash. Punzalan Decl., ¶ 3.
     4 Defendants’ counsel also followed up with an email notifying DISH’s counsel that Defendants
     5 would be filing the instant application for ex parte application, to which DISH’s counsel
     6 confirmed that DISH opposes this application. Punzalan Decl., ¶ 4, Exh. A.
     7         Defendants seek an ex parte order to continue the hearing date on Defendants’ Motion to
     8 Quash because after Defendants filed their Motion to Quash, DISH filed its motion to lift the

     9 automatic stay in the instant litigation as to JadooTV in the Bankruptcy Court of the Northern
    10 District of California, and scheduled the motion to be heard on the same day and time as
    11 Defendants’ Motion to Quash. Punzalan Decl., ¶¶ 5, 6, Exhs. B-C. On August 5, 2019, Defendants
    12 filed its Motion to Quash in this Court and noticed the hearing for 10:00 a.m. on September 4,
    13 2019. Punzalan Decl., ¶ 5, Exh. B. On August 19, 2019, DISH filed its Motion for Relief from
    14 Stay Pursuant to 11 U.S.C. § 362(d) and noticed the hearing for 9:30 a.m. on September 4, 2019.
    15 Punzalan Decl., ¶ 6, Exh. C.
    16         Defendants’ lead counsel, Mark Punzalan, is the only litigation counsel available to appear
    17 on JadooTV’s behalf, and his appearance is required at both hearings on the Motion to Quash filed
    18 in this Court and DISH’s Motion to Lift the Automatic Stay as to JadooTV. Punzalan Decl., ¶ 7.
    19 Although there are two attorneys of record in this matter on behalf of Defendants – Mark Punzalan
    20 and Heidi Kim, both at Chan Punzalan LLP – Ms. Kim’s last day with the firm will be August 30,
    21 2019. Id. After Ms. Kim’s departure, Mr. Punzalan will be the only attorney of record for
    22 Defendants and there is no other litigation attorney at Chan Punzalan to appear on behalf of
    23 Defendants. Id.
    24         It is essential to JadooTV’s defense to have Mr. Punzalan personally present arguments at
    25 the motion to lift the automatic stay as to JadooTV in the Bankruptcy Court. Although JadooTV
    26 has retained bankruptcy counsel to represent it in the bankruptcy matters, Mr. Punzalan must be
    27 present to answer any questions that the Bankruptcy Court may have regarding advancement of

    28 defense costs and other aspects of retention by Defendants JadooTV and/or Sajid Sohail. Punzalan

                                                             2
             DEFENDANT JADOOTV, INC.’S AND SAJID SOHAIL’S APPLICATION FOR AN EX PARTE ORDER TO CONTINUE HEARING;
                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                              Case No. 2:18-cv-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 102 Filed 08/28/19 Page 4 of 5 Page ID #:2239



     1 Decl., ¶ 8. Further, DISH’s motion is based on substantive arguments regarding the merits of the
     2 copyright claims in this instant action, as well as arguments involving the procedural history in
     3 this matter. Punzalan Decl., ¶ 6, Exh. C. JadooTV’s bankruptcy counsel does not have the
     4 knowledge or expertise to fully address these issues raised by DISH in their motion, at least to the
     5 extent that Mr. Punzalan does. Punzalan Decl., ¶ 8. For these reasons, Mr. Punzalan must appear at
     6 the hearing on DISH’s motion to lift the automatic stay as to JadooTV in Bankruptcy Court.
     7         Mr. Punzalan cannot be in two places at once – with one hearing being held in Oakland,
     8 California and the other hearing in this Court being held in Los Angeles, California at exactly the

     9 same time and day. Defendants noticed the September 4, 2019 hearing date weeks before DISH
    10 did, so Defendants cannot be faulted for this conflict. Accordingly, Defendants respectfully
    11 request that the hearing on their Motion to Quash be continued to a later date, chosen based on the
    12 availability of the Court and the parties.
    13         Currently, DISH’s Motion for Attorney’s Fees is set for hearing on October 2, 2019. Given
    14 that Defendants’ counsel has another conflict with that hearing date, DISH’s counsel has agreed
    15 during a meet and confer call to continuing the hearing on that motion. Defendants request that the
    16 hearing on the Motion to Quash and DISH’s Motion for Attorney’s Fees be set to be heard at the
    17 same time, given that both parties’ counsel have to travel from out of town for a hearing in Los
    18 Angeles (Defendants’ counsel from the San Francisco Bay Area and DISH’s counsel from
    19 Houston, Texas). Defendants respectfully request that the Court continue their Motion to Quash to
    20 the next available date on or after October 23, 2019, to be heard at the same time as DISH’s
    21 Motion for Attorney’s Fees.
    22 //
    23 //
    24 //
    25 //
    26 //
    27 //

    28

                                                              3
              DEFENDANT JADOOTV, INC.’S AND SAJID SOHAIL’S APPLICATION FOR AN EX PARTE ORDER TO CONTINUE HEARING;
                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                               Case No. 2:18-cv-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 102 Filed 08/28/19 Page 5 of 5 Page ID #:2240



     1 Dated: August 28, 2019                           CHAN PUNZALAN LLP
     2                                                  /s/ Mark Punzalan
                                                        Mark Punzalan
     3
     4                                                  Counsel for Defendants
                                                        JadooTV, Inc. and Sajid Sohail
     5
     6
     7
     8

     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27

    28

                                                            4
            DEFENDANT JADOOTV, INC.’S AND SAJID SOHAIL’S APPLICATION FOR AN EX PARTE ORDER TO CONTINUE HEARING;
                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                             Case No. 2:18-cv-09768-FMO-KS
